DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14 in the reply filed on March 9, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2021 was filed along with a fee under 37 CFR 1.17(p) after the mailing date of the Official action dated December 9, 2020 and prior to the mailing date of the present Final Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
	Claim 10 recites “loose abrasive”. The metes and bounds of this feature render the scope of the claim indefinite because it is not clear what “loose” means in the claim. The definition of “loose” in the dictionary is “not firmly or tightly fixed in place”. It is unclear what is “not firmly or tightly fixed” abrasive means or how ‘loose’ affects the scope of the claim pertaining to the presence of binder or slurry.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hejtmann (US-20150210910-A1) in view of Bauer (US-20160362589-A1).

Referring to Applicant’s independent claim 8, Hejtmann teaches that a collective of abrasive grains (a pluralities of abrasive particles) of the invention (paragraph [0303] of Hejtmann). More particularly, it is thus possible for at least 20% by weight, preferably at least 50% by weight, more preferably at least 90% by weight, of all the abrasive grains of the abrasive article to take the form of inventive abrasive grains as described above (paragraph [0322] of Hejtmann), and the an abrasive particle 10 including a body (a first shape) including a first 
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select the flat faces as the second surface 12 and the third surface 11, and the flat surfaces inevitably have a less rounded contour than the first surface 13, based on that the vertex line 14 of the first surface 13 is convex and first surface 13 is formed between all four corners 1 to 4, this again being curved (see annotated Fig. A5 and paragraph [0384] of Hejtmann). 
It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant's claimed range of " at least 1% by weight " overlaps with Hejtmann's disclosed range of “at least 20% by weight”.
Hejtmann teaches the claimed shape of abrasive particles and the claimed content and the proportion of alumina, especially of α-Al2O3 in the abrasive grain may, for example, be at least 25% by weight, preferably at least 50% by weight, further preferably at least 70% by weight, more preferably at least 95% by weight (paragraph [0051] of Hejtmann). As such, Hejtmann teaches the claimed content and material of the abrasive particles. In addition, Hejtmann teaches the claimed shape of the abrasive particles (see rejection of claim 8), and the claimed size of 
Bauer teaches that a shaped abrasive particle comprising a body having a first surface, a second surface, and a side surface joined to the first Surface and the second surface, wherein the body comprises at least one partial cut having a length (Lpc) and width (Wpc) and wherein the body comprises a strength, and wherein the combination of the length of the partial cut (Lpc), width of the partial cut (Wpc) and strength of the body have a relationship configured to control the friability of the body (paragraph [0354] of Bauer). One of the ordinarily skilled in the art could recognize that the friability is controlled by the surface configuration (shape) of the abrasive particles and the strength of the abrasive particle. Strength (hardness) is a characteristic of the abrasive particles. Hejtmann teaches the claimed materials and contents of the abrasive particles which are reasonably expected to satisfy the strength characteristic of the claimed abrasive particles, and additionally Hejtmann teaches the claimed shape of the abrasive particles. As such, it is reasonably expected that the abrasive particles as taught by Hejtmann satisfy the claimed ball mill friability. 
It is has been held that "when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant" as in In re Fitzgerald, 619 F.2d 67, 205 USPQ594 (CCPA 1980).
Additionally, the claimed clause of “the BM-F being the percentage loss of 100 g particles having an average size between 500 microns and 600 microns, and subjected to 8.0 minutes ball milling with a US Stoneware ball mill machine at 78-80 rpm” introduces a process In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). This burden is not discharged solely because the product was derived from a process not known to the prior art. Therefore, it would have been obvious to one of ordinary skill in the art that the abrasive grains as taught by the reference would meet the claimed limitation, absence tangible evidence to the contrary.

Referring to Applicant’s claim 10, Hejtmann as modified by Bauer teaches that a collective of abrasive grains of the invention (paragraph [0322]-[0323] of Hejtmann), and the collection of abrasive grains can be presented in a container and are stored and transported as such, for example in a sack (paragraph [0303] of Hejtmann). The abrasive grains which are stored in a sack are inevitably not firmly and tightly in place which satisfy the loose abrasive as claimed.  

Referring to Applicant’s claim 11, Hejtmann as modified by Bauer teaches that the collective of abrasive grains could be used in the abrasive article may, for example, be a coated abrasive article, an abrasive article web, a bonded abrasive article or an abrasive brush (fixed abrasive article) (paragraph [0322] and paragraph [0323] of Hejtmann).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hejtmann (US-20150210910-A1) in view of Bauer (US-20160362589-A1) as applied to claim 8 above, and further in view of Seider (US-8481438-B2) and Sung (US-6258141-B1)

Referring to Applicant’s claim 12, Hejtmann teaches that proportion of alumina, especially of α-Al2O3 in the abrasive grain may, for example, be at least 25% by weight, preferably at least 50% by weight, further preferably at least 70% by weight, more preferably at least 95% by weight (paragraph [0051] of Hejtmann), and the abrasive grain may have a size in the range from 100 µm to 2000 µm (paragraph [0207] of Hejtmann). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant's claimed range of "at least 63 wt%" overlaps with Hejtmann's disclosed range of “at least 25%”. Also, Applicant's claimed range of “at least 300 microns and not greater than 900 microns” overlaps with Hejtmann's disclosed range of “100 µm to 2000 µm”.
Hejtmann fails to teach that the abrasive particles comprising a specific surface area of at least 0.04 m2/g and not greater than 0.10 m2/g, and a loose packed density (LPD) of at least 1.50 g/cm3 and not greater than 2.0 g/cm3. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant's claimed range of "at least 1.50g/cm3 and not greater than 2.0g/cm3" overlaps with Seider's disclosed range of “1.82-1.92 g/cm3” and “1.73-1.82 g/cm3”.
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to modify the abrasive particles of Hejtmann to have the packing density as taught by Seider in order to providing a longer life abrasive product in coated applications i.e. a higher total metal removal (cut) until removal rate is unacceptable (col. 2, lines 5-16 of Seider), also based on that the coated abrasive and bonded abrasive article are suitable for different packing density, one of the ordinarily skilled in the art could optimize the packing density for different uses of abrasive article.
Sung teaches that a sol-gel alumina abrasive grit (col. 1, lines 8-10 of Sung) and the BET surface area shown in Fig. 1 are higher than 0.02 and lower than 0.06. It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Sung's disclosed range of “higher than 0.02 and lower than 0.06” lies within Applicant's claimed range of “at least 0.04 and not greater than 0.1”.
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select the abrasive particles of Hejtmann to have the BET surface area, as 

Referring to Applicant’s claim 14, Hejtmann as modified by Bauer, Seider and Sung teaches the claimed shape of abrasive particles and the proportion of alumina, especially of α-Al2O3 in the abrasive grain may, for example, be at least 25% by weight, preferably at least 50% by weight, further preferably at least 70% by weight, more preferably at least 95% by weight (paragraph [0051] of Hejtmann). As such, Hejtmann teaches the claimed content and material of the abrasive particles. In addition, Hejtmann teaches the claimed shape of the abrasive particles (see rejection of claim 8), and the claimed size of abrasive grain may have a size in the range from 100 µm to 2000 µm (paragraph [0207] of Hejtmann).
Bauer teaches that a shaped abrasive particle comprising a body having a first surface, a second surface, and a side surface joined to the first Surface and the second surface, wherein the body comprises at least one partial cut having a length (Lpc) and width (Wpc) and wherein the body comprises a strength, and wherein the combination of the length of the partial cut (Lpc), width of the partial cut (Wpc) and strength of the body have a relationship configured to control the friability of the body (paragraph [0354] of Bauer). One of the ordinarily skilled in the art could recognize that the friability is controlled by the surface configuration (shape) of the abrasive particles and the strength of the abrasive particle. Strength (hardness) is a characteristic of the abrasive particles. Hejtmann teaches the claimed materials and contents of the abrasive 
It is has been held that "when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant" as in In re Fitzgerald, 619 F.2d 67, 205 USPQ594 (CCPA 1980).
Additionally, the claimed clause of “the HPO-F being measured with 25 g of the plurality of particles having an average particle size between 500 microns and 600 microns with a high pulse oscillation crusher at 1450 rpm for 5 seconds, and wherein the HPO-F expresses a percentage of particle breakdown to a size lower than 425 microns.” introduces a process to measure the high pulse oscillation friability.  Hejtmann teaches the claimed abrasive particles and high pulse oscillation friability of the invention. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Product by process limitations do not patentably distinguish product of reference even though made by different process (MPEP 2113). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). This burden is not discharged solely because the product was derived from a process not known to the prior art. Therefore, it would have been obvious to one of ordinary skill in the art that the abrasive grains as taught by the reference would meet the claimed limitation, absence tangible evidence to the contrary.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hejtmann (US-20150210910-A1) in view of Bauer (US-20160362589-A1) as applied to claim 8 above, and further in view of Howard (US-3387957-A).

Referring to Applicant’s claims 21 and 22, Hejtmann fails to teach that the body of the abrasive particle comprises “bauxite” according to dependent claim 21 and are formed by “crushing sintered spheres” according to dependent claim 22.
However, Howard teaches that the preferred aluminous mineral source material for producing the novel abrasive grain of the present invention is calcined bauxite. This is low in cost and readily available. In its natural state, bauxite includes hydrated alumina and minor amounts of silica, titania, iron oxide, and other impurities. During calcination, most of the water is removed from the bauxite ore and it is reduced to small particles of about 3/4 inch size and finer for ease of processing (col. 2, lines 62-72 of Howard).  For example, calcined Surinam bauxite exhibiting such crushed size is further milled and fired to achieve a desired size, microcrystallinity, and friability (col. 6, l. 17 – col. 8, l. 10; Example of Howard).
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select bauxite of Howard to be the body of the abrasive particles as taught 

Response to Arguments
Applicant’s claim amendment, see Response to Office Action, filed March 9, 2021, with respect to the objection of claim 3 has been fully considered and is persuasive.  The objection of dependent claim 3 has been withdrawn. 
Applicant canceled dependent claim 3 thus rendering moot the aforementioned objection.
With respect to the pending claim rejections under 35 USC 112 and 103, Applicant's claim amendments and remarks filed March 9, 2021 have been fully considered but they are not persuasive.
With respect to the rejection of claim 10 under 35 USC 112(b), Applicant asserts the term “loose abrasive” is a common term in the related art.  Applicant asserts further one of ordinary skill in the art would have well understood at the time of filing the application that a “loose abrasive” are free flowing particles under which are no restraints.  With respect to the rejection of claims 8-11 under 35 USC 103, Applicant asserts the abrasive particles by Hejtmann are designed to be applied to an underlayer in a desired orientation such that the sharp points of the particles point away from the underlayer.  In contrast, Applicant’s claimed abrasive particles are developed for applications wherein a high stability under stress is desired, that is, maintain their shape under heavy stress conditions.  Applicant discusses the comparative experimental data pertaining to friability tests, that is, ball-mill friability and high pulse oscillation friability, of the claimed abrasive particles, angular bauxite particles and brown fused alumina particles.  Applicant also discusses the alumina content of each type of particle and correlation of said 
Examiner disagrees.  While Applicant’s specification as originally filed discloses “loose pack density”, Applicant’s specification does neither discloses nor discusses “loose abrasive”.  Moreover, Applicant’s specification does not disclose “free flowing particles under which are no restraints” per Applicant’s remarks in the aforementioned Response to Office Action dated March 9, 2021.  Furthermore, Applicant’s counsel provides no evidence, beyond remarks of counsel, to substantiate what one of ordinary skill in the art understood the term “loose abrasive” to mean at the time the present application was filed. MPEP 716.01(c) [R-10.2019] Next, Applicant’s independent claim 8 does not recite the alumina content of the claimed abrasive particles.  As a result, Applicant’s experimental results are not commensurate in scope with Applicant’s claimed invention.  With respect to the differences in use between Hejtmann and Applicant’s claimed invention, such differences are immaterial given Hejtmann as modified by Bauer teaches an abrasive particle exhibiting and possessing identical or substantially identical material and structure as Applicant’s claimed abrasive particle. MPEP 2112.01 [R-10.2019] (I) For these reasons, Applicant’s remarks are not considered persuasive.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731